UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-22920 Numerex Corp (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 11-2948749 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Parkwood Circle, Suite 500 Atlanta, GA30339-2119 (Address of Principal Executive Offices) (Zip Code) (770)693-5950 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of August 3, 2011, an aggregate of 15,067,339 shares of the registrant's Class A Common Stock, no par value (being the registrant's only class of common stock outstanding), were outstanding. NUMEREX CORP. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income 3 Unaudited Condensed Consolidated Balance Sheets 4 Unaudited Condensed Consolidated Statements of Cash Flows 5 Unaudited Condensed Consolidated Statement of Shareholders' Equity 6 Unaudited Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures about Market Risk 22 Item 4.Controls and Procedures 22 PART II - OTHER INFORMATION Item 1.Legal Proceedings 23 Item 1A.Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 23 Item 4.Removed and Reserved 23 Item 5.Other Information 23 Item 6.Exhibits 24 Signature Page 25 Certifications Exhibits 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements. NUMEREX CORP AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Net sales: Hardware $ Service Total net sales Cost of hardware sales Cost of services Gross profit Sales and marketing General, administrative and legal Engineering and development Bad debt 98 Depreciation and amortization Operating income Interest expense ) (5 ) ) ) Other income (expense) 15 - 15 ) Income before income taxes Provision (benefit) for income taxes 16 (8 ) 30 14 Net income Other comprehensive income (loss), net of income tax: Foreign currency translation adjustment ) - (1 ) 7 Comprehensive income $ Basic income per common share $ Diluted income per common share $ Weighted average common shares outstanding: Basic Diluted See accompanying unaudited notes to condensed consolidated financial statements 3 NUMEREX CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, less allowance for doubtful accounts of $489 at June 30, 2011 and $356 atDecember 31, 2010 Inventory, net Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property and equipment, net Goodwill, net Other intangibles, net Software, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Other current liabilities Credit facility - Deferred revenues Obligations under capital leases, current portion TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Obligations under capital leases and other long term liabilities - Other long-term liabilities TOTALLIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Preferred stock - no par value; authorized 3,000; none issued - - Class A common stock – no par value; authorized 30,000; issued 16,671 shares at June 30, 2011 and 16,363 shares at December 31, 2010; outstanding 15,064 shares at June 30, 2011 and 15,122 shares December 31, 2010 Class B common stock – no par value; authorized 5,000; none issued - - Additional paid-in-capital Treasury stock, at cost, 1,562 shares at June 30, 2011 and 1,241 shares at December 31, 2010 ) ) Accumulated other comprehensive income (1 ) - Accumulated deficit ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying unaudited notes to condensed consolidated financial statements 4 NUMEREX CORP AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Bad debt expense Inventory reserves 16 95 Non-cash interest expense 17 12 Stock option compensation expense Stock issued in lieu of directors fees 40 30 Deferred income taxes - 22 Changes in assets and liabilities which provided (used) cash: Accounts and notes receivable ) ) Inventory ) Prepaid expenses and interest receivable ) ) Other assets ) ) Accounts payable ) Other current liabilities ) ) Deferred revenues ) Income taxes ) 14 Other long-term liabilities ) - Net cash (used in) provided by operating activities: ) Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of intangible and other assets ) ) Purchase of investment ) - Net cash used in investing activities ) ) Cash flows from financing activities: Fees paid for credit facility ) ) Proceeds from exercise of common stock options - Purchase of treasury stock ) ) Principal payments on capital lease obligations ) ) Proceeds from credit facility - Principal payments on notes payable and debt - ) Net cash provided by (used in) financing activities: ) Effect of exchange differences on cash (1
